DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, the signal conditioning circuit configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor circuit; wherein the control circuit is further configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value, and determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value, wherein the first value is greater than the second value” in combination with all the limitations of claim 1. 
Claims 4-8, 13-15, 17 and 18 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 9, prior art does not disclose or suggest: “a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, the signal conditioning circuit configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor circuit; wherein the control circuit is further configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value, and determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value, the first value being greater than the second value” in combination with all the limitations of claim 9. 
Claims 12 and 16 are dependent on claim 9 and are therefore also allowed. 
Regarding claim 19, prior art does not disclose or suggest: “wherein a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, the signal conditioning circuit configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor circuit, wherein the signal conditioning circuit includes a first-stage operational amplifier circuit, including an operational amplifier connected to the current sensor circuit, and a second-stage operational  amplifier circuit, connected to an output end of the operational amplifier, and wherein the second-stage operational amplifier circuit includes multiple operational amplifiers connected in parallel” in combination with all the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868